DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The indicated allowability of claims 5-9 is withdrawn in view of the newly discovered reference(s) to U.S. Patent 11,117,539 to Masuda, et al.  Rejections based on the newly cited reference(s) follow.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 6 and 8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because a human being is claimed.  The examiner notes the phrase “wherein the second cushion is expanded toward a lateral side surface of the thigh of a passenger” and “the first and second cushions are expanded so as to surround a thigh of a passenger” are examples.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 6-9 and 12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Masuda, et al. (11,117,539).
Masuda discloses a vehicular seat cushion airbag 33, 38 comprising a first cushion 33a, 38a mounted on a seat cushion of a vehicle so as to be expanded upwards from the seat cushion to prevent forward movement of a passenger’s pelvis; a second cushion 33aa, 38aa, which is positioned at an outer side of the first cushion and is expanded in an upward direction of the first cushion; and a first inflator 37, which is mounted on the seat cushion and generates airbag gas to be supplied to an inside of the first or second cushion.  Masuda discloses a first cushion 33a, 38a mounted on a seat cushion of a vehicle so as to be expanded upwards, a second cushion 33aa, 38aa which is positioned at an outer side of the first cushion and is expanded in an upward direction of the first cushion and a first inflator 37 which is mounted on the seat cushion and generators airbag gas to be supplied to an inside of the first or second cushion.  
Regarding claim 6, the second cushion is expanded toward a lateral side surface.
Regarding claim 7, the first and second cushions is composed of a pair of cushions which are symmetrically mounted on two lateral sides of the seat cushion.
Regarding claim 8, the first and second cushions are expanded wherein the cushions are configured to protect the thigh of a passenger, as shown in figure 2.
Regarding claim 9, as shown in Figure 1, the vehicular seat cushion airbag further comprises a second inflator which is mounted on the seat cushion and generates airbag gas at a time of explosion thereof, wherein the first inflator is connected to the first cushion and the second inflator is connected to the second cushion.
Regarding claim 12, it is old and well known in the art for cushions to expand at a stitch line of the seat cushion.

Allowable Subject Matter
Claims 2-4, 10 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art recited discloses common inventive concepts as the claimed present invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Faye M. Fleming whose telephone number is (571)272-6672. The examiner can normally be reached M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul N. Dickson can be reached on (571) 272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FAYE M FLEMING/Primary Examiner, Art Unit 3616